FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                           July 15, 2016
                         _________________________________
                                                                        Elisabeth A. Shumaker
                                                                            Clerk of Court
AARON IVAN JORDAN,

      Plaintiff - Appellant,

v.                                                         No. 15-1479
                                                  (D.C. No. 1:15-CV-02134-LTB)
CHARLES KEYS, Neighborhood                                   (D. Colo.)
Services; JAY VANKAM, Aurora P.D.;
DIANNA COOLEY, Aurora P.D.;
DENNIS HOUCK, H.O.A. President,

      Defendants - Appellees.
                      _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before KELLY, O’BRIEN, and GORSUCH, Circuit Judges.
                   _________________________________

      In this pro se 42 U.S.C. § 1983 action, Aaron Ivan Jordan claims the

defendants violated his rights under the First, Fourth, and Fourteenth amendments by

conspiring to arrest him unlawfully on at least three occasions. In a detailed and

well-reasoned order, the district court dismissed each of the claims contained in

Jordan’s second amended complaint.


      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Jordan’s Fourth Amendment claims were dismissed without prejudice.

Specifically, his claims based on the May 2013 arrests failed under Heck v.

Humphrey, 512 U.S. 477, 486-87 (1994) because he failed to allege the resulting

“criminal conviction(s) were dismissed, reversed on direct appeal, or otherwise

vacated.” R. at 128. His claims based on his 2015 arrest suffered the same fate

because the ensuing state criminal proceeding was still pending. See Younger v.

Harris, 401 U.S. 37, 45 (1971).

      As Jordan’s other constitutional claims are frivolous, the district judge

dismissed them with prejudice. His claims against defendant Houck failed to allege

Houck’s conduct was attributable to the state, which is a requirement for liability

under § 1983. See Brokers’ Choice of Am., Inc. v. NBC Universal, Inc., 757 F.3d

1125, 1143 (10th Cir. 2014). His claims against defendants Keys, Vankam, and

Cooley failed because Jordan sued them in their official capacities, but failed to

allege that their employer—the City of Aurora—had “an unconstitutional policy or

custom” that caused his injuries. R. at 135-36. Finally, he failed to allege facts

sufficient to establish his due process or retaliation claims.

      The district judge also denied Jordan’s request to proceed on appeal without

prepayment of fees because an appeal could not be taken in good faith. Jordan then

petitioned this court for leave to proceed without prepayment of fees. Like the

district judge, we determined the claims to be legally frivolous (failing to provide

neither cogent nor coherent argument calling the dismissals into question) and denied



                                            2
the request in an Order dated April 12, 2016. Jordan then paid the filing and

docketing fees.

       Jordan has filed a lengthy, rambling brief and provided numerous attachments.

In spite of their length, his filings are insufficient to entitle Jordan to relief from this

court. They either contain matters not presented to the district court or do not satisfy

the minimal pleading requirements necessary to state viable causes of action (even

when solicitously considered). Since Jordan failed to coherently state actionable

claims after being afforded opportunities to amend his complaint, we affirm the

district court’s disposition of this matter. We do so for substantially the same

reasons stated in its thorough and compelling Order of Dismissal entered on

December 3, 2015.


                                              Entered for the Court


                                              Terrence L. O’Brien
                                              Circuit Judge




                                              3